         Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                                               Desc
                             Imaged Certificate of Notice Page 1 of 15
                                              United States Bankruptcy Court
                                             Central District of California
Sautter,
              Plaintiff                                                                           Adv. Proc. No. 19-01074-MT
Santa Fe General Construction, Inc., a C,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 18, 2019
                                      Form ID: pdf031                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 20, 2019.
pla            +Robert Benjamin Sautter,   5711 Reseda Blvd.,   Tarzana, CA 91356-2201

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
dft               Cesar Chaidez
dft               Chaidez Construction, Inc.
dft               Humberto Lara
dft               John White
dft               Jubilio Escalera
dft               Lorena Lara
dft               Santa Fe General Construction, Inc., a California
                                                                                                                    TOTALS: 7, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2019 at the address(es) listed below:
              Matthew D. Resnik   on behalf of Plaintiff Robert Benjamin Sautter matt@rhmfirm.com,
               roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;pris
               cilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                                                            TOTAL: 2
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                          Desc
                     Imaged Certificate of Notice Page 2 of 15


1
2
                                                                      FILED & ENTERED
3
4                                                                           DEC 18 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY egonzale DEPUTY CLERK


7
8
                            UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12   In re:                                           CHAPTER 7

13   Robert Benjamin Sautter,                         Case No.: 1:19-bk-11301-MT
                                                      Adv No: 1:19-ap-01074-MT
14
                                                      NOTICE OF TENTATIVE RULING RE
15                                                    MOTION FOR DEFAULT JUDGEMENT
                                         Debtor.
16
                                                      Date:      December 18, 2019
17   Robert Benjamin Sautter                          Time:      11:00 a.m.
                                                      Courtroom: 302
18                                      Plaintiff,
19        v.

20
     Santa Fe General Construction, Inc., a
21
     California corporation; Jubilio Escalera,
22   an individual; et al.

23
                                    Defendants.
24
25
     //
26
     //
27
     //
28
     //




                                                     -1-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                      Desc
                     Imaged Certificate of Notice Page 3 of 15


1    //
2            At the above date and time, the Court held a hearing on the Motion for Default
3    Judgment WKH³0RWLRQ´ ILOHGE\Plaintiff, Robert Benjamin Sautter. Appearances are
4    as noted on the record for the hearing. At the hearing, the Court adopted its tentative
5    UXOLQJRQWKH0RWLRQ$FRS\RIWKH&RXUW¶VWHQWDWLYHUXOLQJLVDWWDFKHGWRWKLVFRYHU
6    page.
7
8    //
9
10   //
11
12   //
13
14   //
15
16   //
17
18   //
19
20   //
21
22   //
23
24   //
25
26   //
27
28   //




                                                  -2-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                         Desc
                     Imaged Certificate of Notice Page 4 of 15


1
2           Plaintiff Robert Sautter ("Plaintiff") filed a verified complaint against Santa Fe
3    General Construction, Inc., Julio Escalera, et. al. The complaint alleged (1) fraud; (2) civil

4    FRQVSLUDF\   H[SXQJHPHQW RI PHFKDQLF¶V OLHQV   TXLHW WLWOH   FDQFHOOation of
     instruments; (6) title slander; (7) elder abuse; (8) declaratory relief; and (9) injunctive
5
     relief. The court entered default. Santa Fe General Construction, Inc. ("Santa Fe") and
6
     Jubilio Escalera (collectively, "Defendants") moved the court to set aside the entry of
7
     GHIDXOW DQG UHVROYH WKH LVVXHV RQ WKH PHULWV  'HIHQGDQWV¶ SOHDGLQJV ZKLFK (VFDOHUD
8
     revealed was prepared by paralegals, failed to provide support for their motion to set
9
     aside entry of default and provided no specifics explaining what any meritorious defense
10   would be. The court held a hearing and gave Escalera an opportunity to support his
11   UHTXHVWWRVHWDVLGHWKHHQWU\RIGHIDXOW7KHFRXUWWKHQGHQLHG'HIHQGDQWV¶PRWLRQ
12          Plaintiff now moves for a default judgment against Defendants ("Motion"). In
13   support of his Motion, Plaintiff filed supplemental points and authorities and a declaration.

14   Plaintiff moves for default judgment for the following cause of action: (1) fraud; (2)
     H[SXQJHPHQW RI PHFKDQLF¶V OLHQV   TXLHW WLWOH ) cancellation of instruments; (5)
15
     slander of title; and (6) elder abuse. Defendants did not oppose the Motion.
16
17
     Factual Background
18
            Plaintiff, who is 88 years old, owns a property located in Sherman Oaks, California
19
     ("Property"). Plaintiff and his wife purchased the Property and placed it in a trust. When
20   3ODLQWLII¶VZLIHGLHG3ODLQWLIIEHFDPHWKHWUXVW¶VVROHWUXVWHH
21          7KHHYHQWVOHDGLQJWRWKLVDGYHUVDU\SURFHHGLQJDURVHZKHQ3ODLQWLII¶VKRPHZHQW
22   into foreclosure.   On October 26, 2016, a notice of default was issued against the
23   Property. On January 30, 2017, a notice of trustee sale was executed against the

24   Property. In or about February 2017, Plaintiff was introduced to Escalera, who allegedly

25   promised to assist Plaintiff in saving his home from foreclosure.

26
     The First Grant Deed
27
            On February 27, 2017, Plaintiff declared that under the influence and direction of
28
     Escalera, who promised to assist with saving his home from foreclosure, Plaintiff




                                                    -3-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                         Desc
                     Imaged Certificate of Notice Page 5 of 15


1    executed a grant deed (Grant Deed 1), which conveyed a one-eighth interest in the
2    Property to Robert Sautter as co-trustee of the Kingsley Trust (Ex. E). Grant Deed 1 is

3    signed by "Robert B. Sautter," which is characterized by a shaky penmanship.
            Plaintiff alleges that he has no affiliation with The Kingsley Trust, did not participate
4
     LQWKHWUXVW¶VIRUPDWLRQDQGLVQRWDZDUHRIWKHQDPHGWUXVWHHVZKRPKHKDVQHYHUPHW
5
     Plaintiff believes that Lorena and Humberto are co-trustees, and declares that he has
6
     never met them, does not know them, and never conducted business with them.
7
            Plaintiff alleges that on the day before the foreclosure sale, one of the trustees,
8
     /RUHQD ILOHG D FKDSWHU  EDQNUXSWF\ SHWLWLRQ ZLWKRXW 3ODLQWLII¶V DXWKRUL]DWLRQ DQG
9    knowledge. Lorena included the Property as one of her assets.
10
11   7KH)LUHDQG7KH)RXU0HFKDQLF¶VOLHQV
12          On May 25, 2017, Plaintiff declares that a devastating fire ravaged the Property,

13   rendering uninhabitable. The City of Los Angeles subsequently red-tagged the Property.

14          Plaintiff declares that starting on September 1, 2017, and until April 11, 2019, four
     PHFKDQLF¶V OLHQV ZHUH UHFRUGHG DJDLQVW WKH 3URSHUW\ FORXGLQJ WKH 3URSHUW\¶V WLWOH
15
     Defendant Santa Fe, by and through Defendant Escalera, recorded the first, third, and
16
     IRXUWK PHFKDQLF¶V OLHQV UHVSHFWLYHO\ "ML1," "ML3," and "ML4"). ML1, ML3, and ML4
17
     each indicate an identical amount of $141,231. Plaintiff believes that ML3 and ML4 are
18
     PHUHO\GXSOLFDWHVRIWKHRWKHUPHFKDQLF¶VOLHQV$OOIRXUPHFKDQLF¶VOLHQVLQGLFDWHWKDW
19   "The name(s) and address(es) of the owner(s) or reputed owner(s) of the real property
20   is/are: Humberto Lara, co-trustee of the Kingsley Trust." ML1, ML3, and ML4 each have
21   (VFDOHUD¶VVLJQDWXUHDV3UHVLGHQWRI6DQWD)H*HQHUDO&RQVWUXFWLRQ,QF
22          Plaintiff argues that the recording of ML3 and ML4 are improper ways to

23   circumvent the statutory deadlines for a mechanics lien. Plaintiff also declares that: (1)

24   no written or verbal contract supported the four mechanic's liens; (2) no preliminary notice
     SUHFHGHGWKHIRXUPHFKDQLF¶VOLHQVDVUHquired by Cal. Civ. Code §§ 8100 et. seq. and
25
     DQG  WKHUHZDVQRDFWLRQWRHQIRUFHWKHPHFKDQLF¶VOLHQVWKURXJKIRUHFORVXUH
26
     within 90 days as required by Cal. Civ. Code § 8460.
27
28




                                                   -4-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                     Desc
                     Imaged Certificate of Notice Page 6 of 15


1    The Second Grant Deed
2           Plaintiff declares that on February 11, 2019, without his knowledge or

3    authorization, someone purporting to be him authorized the trustee of The Kingsley Trust
     to execute a second grant deed (Grant Deed 2). Grant Deed 2 allegedly conveyed the
4
     3URSHUW\¶V Witle to a White. (Ex. J). Plaintiff further declares that he never agreed to
5
     voluntarily transfer any interest in the Property and that he would not have transferred
6
     any interest had he known Defendants' motive to steal his home. Plaintiff declares that
7
     KHDQGKLVFRXQVHOGHPDQGHG'HIHQGDQWVWRUHOHDVHWKHPHFKDQLF¶VOLHQVDQGFDQFHOWKH
8
     grant deeds, but Defendants did not acquiesce.
9
10   Default Judgment
11          Default judgment is controlled by F.R. Civ. Pro. 55(b), applicable in bankruptcy
12   adversary proceedings through FRBP 7055. To determine whether the court should enter

13   default judgment, the court may consider (1) possibility of prejudice to the plaintiff, (2)

14   PHULWVRISODLQWLII¶VVXEVWDQWLYHFODLPV  VXIILFLHQF\RIWKHFRPSODLQW  VXPRIPRQH\
     at stake in the action, (5) possibility of a dispute concerning material facts, (6) whether
15
     default was due to excusable neglect, and (7) strong policy favoring decisions on the
16
     merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)(citing 6 0RRUH¶V
17
     Federal Practice, ¶ 550-05[2], at 55-24 to 55-26.        Default judgments are ordinarily
18
     disfavored. Id. at 1472.
19
20          "A party seeking a default judgment must state a claim upon which it may
21   recover." Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal.
22   2003) (citing PepsiCo Inc. v. Cal. Sec. Cans, 238 F.Supp.2d 1172 (C.D. Cal. 2002)). The
23   general rule of law is that upon default, the factual allegations of the complaint, except
24   those relating to the amount of damages, will be taken as true." Geddes v. United Fin.

25   Grp., 559 F.2d 557, 560 (9th Cir. 1977). In determining the appropriate sum for a default

26   judgment, a court may rely on the affidavits or documentary evidence submitted by a

27   plaintiff or order a full evidentiary hearing. Fed. R. Civ. P. 55(b)(2); see also PepsiCo

28   Inc., 238 F. Supp. 2d at 1175 ("[T]he plaintiff is required to provide proof of all damages
     sought in the complaint.").



                                                 -5-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                              Desc
                     Imaged Certificate of Notice Page 7 of 15


1
2    Fraud

3            "The elements of fraud, which give rise to the tort action for deceit, are (1)
     misrepresentation (false representation, concealment, or nondisclosure); (2) knowledge
4
     of falsity (or 'scienter'); (3) intent to defraud, i.e., to induce reliance; (4) justifiable reliance;
5
     and (5) resulting damage." Lazar v. Superior Court, 909 P.2d 981, 984 (Cal. 1996). To
6
     maintain any fraud action, a plaintiff must show that he or she changed position in reliance
7
     on the alleged fraud and suffered damages by the change of position. Cal. Civ. Code §
8
     1709.
9
10   Whether Defendants Engaged in Misrepresentation
11           Plaintiff alleged sufficient facts with particularity to find that Defendants engaged
12   in misrepresentation as to Grant Deed 1. Plaintiff alleged that on February 27, 2017,

13   Escalera promised to assist Plaintiff with saving his home from foreclosure. Escalera

14   allegedly influenced and directed Plaintiff, who declares being in his 80s, to execute Grant
     Deed 1. Grant Deed 1 conveyed a fractional interest in the Property to "Robert Sautter
15
     as co-trustee of The Kingsley Trust." Plaintiff declares that he is not affiliated with The
16
     Kingsley Trust; he never participated in forming The Kingsley Trust; and he does not know
17
     the co-trustees and never met them.
18
             Plaintiff also alleged particular facts surrounding Defendants misrepresentation as
19   to Grant Deed 2. Plaintiff declares that on February 11, 2019, without his knowledge or
20   authorization, someone purporting to be him authorized the trustee of The Kingsley Trust
21   to execute Grant Deed 2  *UDQW 'HHG  SXUSRUWHG WR FRQYH\ WKH 3URSHUW\¶V WLWOH WR D
22   person named "White." However, Plaintiff alleges that he does not know White, did not

23   sign Grant Deed 2 and did not authorize anyone to sign on his behalf.

24           The following signature specimens aUHIURP3ODLQWLII¶V'HFODUDWLRQ*UDQW'HHG
     and Grant Deed 2.
25
26
     6LJQDWXUHRQ3ODLQWLII¶VGHFODUDWLRQ
27
28




                                                      -6-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                    Desc
                     Imaged Certificate of Notice Page 8 of 15


1
2
3
     Signature on Grant Deed 1
4
5
6
7
8    Signature on Grant Deed 2

9
10
11
12
13
           Plaintiff does not deny signing Grant Deed 1 but denies signing Grant Deed 2. The
14
     SXUSRUWHGVLJQDWXUHRQ*UDQW'HHGYDULHVGUDVWLFDOO\IURPWKHVLJQDWXUHVLQ3ODLQWLII¶V
15
     Declaration and Grant Deed 1 in that the Grant Deed 2 signature lacks the shaky
16
     SHQPDQVKLSFKDUDFWHULVWLFRIWKHRWKHUWZRVLJQDWXUHV7KLVVXSSRUWV3ODLQWLII¶V statement
17
     that the Grant Deed 2 signature is not his.       These circumstances surrounding the
18   execution of Grant Deed 2 are sufficient to establish that Defendants engaged in
19   misrepresentation.
20
21         Once Plaintiff purportedly became a co-trustee of The Kingsley Trust, Escalera
22   VLJQHGDQGH[HFXWHGWKUHHPHFKDQLF¶VOLHQV0/0/DQG0/DVSUHVLGHQWRI6DQWD

23   )H*HQHUDO&RQVWUXFWLRQ7KHWKUHHPHFKDQLF¶VOLHQVLQGLFDWHGWKDWWKHRZQHURUUHSXWHG
     owner of the Property as "Humberto Lara, co-trustee of the Kingsley Trust." Plaintiff was
24
     excluded as the owner of the Property. However, there is no evidence in the record that
25
     the Property was foreclosed and that Plaintiff no longer had an interest in the Property.
26
     7KHUHIRUH(VFDOHUD¶VUHSHDWHGDFWRIVLJQLQJWKHPHFKDQLF¶VOLHQDQGGHFODULQJ+XPEHUWR
27
     the owner is a clear misrepresentation of the real ownership interest in the Property.
28




                                                 -7-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                              Desc
                     Imaged Certificate of Notice Page 9 of 15


1           In conclusion, Plaintiff has provided specific factual allegations, which is supported
2    by a declaration, and exhibits of Grant DeeG*UDQW'HHGDQGWKHPHFKDQLF¶VOLHQV

3    FRQWDLQLQJ (VFDOHUD¶V VLJQDWXUH WR HVWDEOLVK WKDW 'HIHQGDQWV¶ HQJDJHG LQ
     misrepresentation.
4
5
     Whether Defendants Knew of the Misrepresentation
6
            Plaintiff declares that Escalera himself approached Plaintiff on February 27, 2017,
7
     promising to help Plaintiff prevent the foreclosure, and convincing Plaintiff to execute
8
     Grant Deed 1 as co-trustee of The Kingsley Trust. Escalera had an opportunity to deny
9    these allegations, yet failed to do so. The court explained to Defendant that he needed to
10   SUHVHQW WKH IDFWV RI DQ\ PHULWRULRXV GHIHQVH EXW KH GLG QRW GR VR 3ODLQWLII¶V IDFWXDO
11   allegations are thus sufficiently specific for a finding that Escalera knew of the
12   misrepresentation in executing Grant Deed 1.

13          3ODLQWLIIKDVDOVRDOOHJHGVSHFLILFIDFWVWRVKRZ(VFDOHUD¶VNQRZOHGJHRIWKHIDOVLW\

14   RIWKHPHFKDQLF¶VOLHQV(VFDOHUDHWFKHGKLVVLJQDWXUHRQWKHWKUHHPHFKDQLF¶VOLHQV²
     ML1, ML3, and ML4 ² and he does not deny signing them. EsFDOHUD¶VNQRZOHGJHRIWKH
15
     misrepresentation is thus established.
16
17
     Whether Defendants Intended to Defraud Plaintiff
18
            Plaintiff has alleged sufficient facts to show that Defendants intended to defraud
19   him. Plaintiff alleged that Escalera convinced him to execute Grant Deed 1 as co-trustee
20   of The Kingsley Trust despite Plaintiff allegedly having no knowledge of The Kingsley
21   Trust and its co-trustees and never agreeing to voluntarily transfer any interest in the
22   3URSHUW\'HIHQGDQWV¶LQWHQWWRGHIUDXG3ODLQWLff is even more transparent in executing

23   WKH WKUHH PHFKDQLF¶V OLHQV EHFDXVH (VFDOHUD¶V HWFKHG KLV VLJQDWXUH ZKHQ GHFODULQJ

24   Humberto as co-WUXVWHH RI 7KH .LQJVOH\ 7UXVW ZKLOH FRQFHDOLQJ 3ODLQWLII¶V RZQHUVKLS
     interest.
25
26
     Whether Plaintiff Justifiably Relied RQ'HIHQGDQWV¶0LVUHSUHVHQWDWLRQ
27
            Plaintiff states that he executed Grant Deed 1 under the direction of Escalera after
28
     Escalera promised to save his home from foreclosure. This element of fraud is satisfied.




                                                      -8-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                           Desc
                    Imaged Certificate of Notice Page 10 of 15


1
2    Whether Plaintiff Suffered Damages

3           Plaintiff alOHJHVWKDW'HIHQGDQWV¶IUDXGFDXVHGKLPDFWXDOGDPDJHVORVWHTXLW\LQ
     the Property, and attorney's fees for work attempting to unravel the fraudulent scheme.
4
     This element of fraud is satisfied.
5
            After having determined that Plaintiff has stated sufficient facts with particularity to
6
     establish fraud, the court will now analyze whether it should exercise its discretion and
7
     enter default judgment as to fraud.
8
            Plaintiff will likely be prejudiced if default is not entered because Defendants have
9    not responded to this Motion, and Plaintiff has already expended resources in this action
10   and has no other means of obtaining relief. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F.
11   Supp. 2d 1172, 1177 (C.D. Cal. 2002)(finding this factor weighed in the plaintiffs' favor
12   because they "would likely be without other recourse for recovery" if the court does not
13   grant default judgment). This factor weighs in favor of granting default judgment.             To
14   warrant default judgment, the allegations in the complaint must be sufficient to state a
15   claim upon which a plaintiff can recover. Danning v. Lavine, 572 F.2d 1386, 1388 (9th

16   Cir. 1978). 3ODLQWLII¶V FODLPV KDYH PHULW EHFDXVH 3ODLQWLII DOOHJHG VXIILFLHQW IDFWV ZLWK

17   SDUWLFXODULW\WRUHYHDO'HIHQGDQWV¶IUDXGXOHQWFRQGXFW

18          Plaintiff provided a declaration with specific factual allegations; exhibits of Grant
     Deed 1 and Grant DeHGDQGH[KLELWVRIWKHIRXUPHFKDQLF¶VOLHQV3ODLQWLII¶VSOHDGLQJV
19
     are sufficient, and this factor also weighs in favor of entering default judgment. This action
20
     involves real property. ML1, ML3, and ML4 each indicate an amount of $141,231. ML2
21
     indicates an amount of $91,250. The Notice of Default is allegedly for a $1,476,689.02
22
     loan on the Property, which indicates the Property's value. However, Plaintiff alleged that
23   fire devastated the Property, so the Property's value may be less than the amount
24   indicated in the Notice of Default. Although the amount has not yet been established,
25   3ODLQWLII LV DVNLQJ IRU DFWXDO GDPDJHV ORVW HTXLW\ LQ WKH 3URSHUW\ DWWRUQH\¶V IHHV
26   exemplary or punitive damages, and treble damages. The sum of money at stake in this
27   action is therefore high, but not unreasonable given that real property is involved. This

28   factor disfavors granting a default judgment, but does not outweigh all the other factors.




                                                    -9-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                      Desc
                    Imaged Certificate of Notice Page 11 of 15


1           The possibility of a dispute concerning the material facts appears unlikely because
2    Defendant failed to provide any defenses before entry of default and did not oppose this

3    Motion. Excusable neglect did not cause the default because Defendants had notice of
     WKH DGYHUVDU\ FRPSODLQW WKLV 0RWLRQ DQG 3ODLQWLII¶V VXSSOHPental pleading and
4
     declaration. In fact, Defendant appeared to try and vacate entry of default and still failed
5
     to come forward with any meritorious defense.
6
            Although there is a strong policy favoring decisions on the merits, the court finds
7
     that the sufficiency of Plaintiff's allegations and the other Eitel factors outweighs this
8
     SROLF\7KHFRXUWILQGVLWVRXQGWRH[HUFLVHLWVGLVFUHWLRQDQG*5$173ODLQWLII¶V0RWLRQIRU
9    default judgment as to the fraud claim.
10
11   Remedies
12
13          Plaintiff seeks actual damages anGDWWRUQH\¶VIHHV3ODLQWLIIDOVRDVNVWKLVFRXUWWR

14   FDQFHOWKHWZRJUDQWGHHGVDQGIRXUPHFKDQLF¶VOLHQVZKLFKFORXGWKH3URSHUW\¶VWLWOHWR
     restore full title to Plaintiff. A plaintiff must prove all damages sought. Fed. R. Civ. P.
15
     54(c). The damages and remedies Plaintiff seek require further evidence. Such evidence
16
     must be filed within 60 days of this ruling alomg with the proposed judgment
17
18
     ([SXQJHPHQWRI0HFKDQLF¶V/LHQV
19
            Under Cal. Civ. Code §8460, a claimant must commence an action to enforce a
20   lien within 90 days after recording the lien claim. If the claimant does not commence an
21   action to enforce the lien within the required time, the lien claim expires and is
22   unenforceable. Cal. Civ. Code § 8480(a) instructs that the property owner subject to a
23   lien claim may petition the court for an order to release the property from the lien claim if
24   the claimant has not commenced an action to enforce the lien within the time provided in

25   § 8460.
            Plaintiff's ownership interest in the Property is evidenced by a grant deed dated
26
     February 22, 1978 to Robert Sautter and Misue Sautter as joint tenants (Motion, Ex. A).
27
     Plaintiff also alleges that in October 2002, he and his wife placed the Property in the Misue
28
     Sautter Trust with him and his wife as co-trustees.




                                                 -10-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                        Desc
                    Imaged Certificate of Notice Page 12 of 15


1           On July 16, 2005, Misue Sautter, as trustee for the Misue Sautter Trust, executed
2    a deed of trust to secure a reverse mortgage. (Motion, Ex. B). On July 2, 2016, Plaintiff

3    purportedly granted a fractional 1/8 interest to the Property to himself as co-trustee of The
     Kingsley Trust after Escalera allegedly influenced and directed him with a promise to save
4
     his home from foreclosure. On October 26, 2016, a notice of default was issued to the
5
     Misue Sautter Trust.
6
            Nothing in the record indicates that the Property is foreclosed and that Plaintiff no
7
     longer has a property interest. Additionally, nothing in the record shows that Defendants
8
     WRRN DFWLRQ WR HQIRUFH WKH IRXU PHFKDQLF¶V OLHQV ZLWKLQ  GD\V DIWHU UHFRUGLQJ the
9    PHFKDQLF¶VOLHQV8QGHU&DO&LY&RGHWKHPHFKDQLF¶VOLHQVWKHUHIRUHH[SLUHG
10   and are unenforceable. Moreover, under Cal. Civ. Code § 8480(a), this court may order
11   WKHPHFKDQLF¶VOLHQVH[SXQJHG
12          3ODLQWLII¶V0RWLRQLVVXIILFLHQWO\GHWDLOHGEecause Plaintiff provided a declaration of

13   WKHIDFWVVXUURXQGLQJWKHIRXUPHFKDQLF¶VOLHQVDQGH[KLELWVRIWKHPHFKDQLF¶VOLHQV7KH

14   SRVVLELOLW\RIDGLVSXWHFRQFHUQLQJWKHPHFKDQLF¶VOLHQVLVXQOLNHO\IRUWKHVDPHUHDVRQV
     discussed earlier. As discussed above, Defendants were given notice and an opportunity
15
     to be heard yet failed to oppose this Motion.
16
     $GHFLVLRQWRJUDQWGHIDXOWMXGJPHQWWRH[SXQJHWKHIRXUPHFKDQLF¶VOLHQVLVQRWDJDLQVW
17
     policy because Plaintiff provided evidence of his ownership interest in the Property and
18
     the four mechanic's liens, and Defendant does not oppose despite being provided notice.
19          2Q EDODQFH JUDQWLQJ GHIDXOW MXGJPHQW WR H[SXQJH WKH IRXU PHFKDQLF¶V OLHQV LV
20   appropriate.
21          3ODLQWLII¶VDWWRUQH\VHHNVDWWRUQH\¶VIHHVIURPWKLVDFWLRQ3ODLQWLII¶VDWWRUQH\PXVW
22   provide proof in support of this demand.

23
24   Quiet Title
            The purpose of quiet title is to establish title against adverse claims to an interest
25
     in property. See Cal. Code Civ. Proc. § 760.020. Under Cal. Code Civ. Proc. § 761.020,
26
     a complaint must be verified and include certain elements which are provided here.
27
     California courts require an evidentiary hearing for quiet title actions, but the evidentiary
28
     and procedural protections provided here have been deemed sufficient. Citimortgage,




                                                  -11-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                          Desc
                    Imaged Certificate of Notice Page 13 of 15


1    Inc. v. Wright, No. 16-2920, 2018 U.S. Dist. LEXIS 228773, at *8 n.7 (April 6, 2018). The
2    court has required evidence to be submitted and has given defendant an opportunity to

3    provide any meritorious defense to that evidence.
            The court quiets title in Plaintiff based on all evidence detailed elsewhere.
4
5
     Cancellation of Instruments
6
            3ODLQWLII VHHNV WR FDQFHO *UDQW 'HHG  *UDQW 'HHG  DQG WKH IRXU PHFKDQLF¶V
7
     liens. Under California law, a court may cancel a written instrument if "there is a
8
     reasonable apprehension that if left outstanding, it may cause serious injury to a person
9    against whom it is void or voidable." Cal. Civ. Code § 3412; see Rockridge Trust v. Wells
10   Fargo, N.A., 985 F. Supp. 2d 1110, 1159 (N.D. Cal. 2013)(stating that "[t]he Court may
11   order cancellation of an invalid written instrument that is void or voidable."). "To plead a
12   cause of action for cancellation of instrument, plaintiff must show that he will be injured

13   or prejudiced if the instrument is not canceled, and that such instrument is void or

14   voidable." Zendejas v. GMAC Wholesale Mortg. Corp., No. 1:10-CV-00184 OWW GSA,
     2010 U.S. Dist. LEXIS 64903, at *7 (June 29, 2010).
15
            3ODLQWLII LV \HDUVROG DQG WKHPHFKDQLF¶VOLHQ DQG JUDQW GHHGVDUH LQWHUIHULQJ
16
     with his title to the Property and depriving him of his home. Plaintiff has thus stated
17
     sufficient facts to show injury. Moreover, as discussed above, Plaintiff has alleged
18
     VXIILFLHQW IDFWV WR VKRZ WKDW *UDQW 'HHG  DQG  DQG WKH IRXU PHFKDQLF¶V OLHQV DUH
19   fraudulent. The court grants default judgment to cancel Grant Deed 1, Grant Deed 2, and
20   WKHIRXUPHFKDQLF¶VOLHQV
21
22   Slander of Title

23          Slander of title is a (1) publication; (2) without privilege or justification; (3) which is

24   false; and (4) which causes direct and immediate pecuniary loss.               Alpha & Omega
     Development, LP v. Whillock Contracting, Inc., 132 Cal. Rptr. 3d 781, 786 (Cal. Ct. App.
25
     2011). Slander of title occurs when a person without privilege publishes untrue and
26
     disparaging statements about the property of another that would lead a reasonable
27
     person to foresee that a prospective purchaser or lessee might abandon his intentions.
28
     M.F. Farming Co. v. Couch Distributing Co., Inc., 143 Cal. Rptr. 3d 160, 174-75 (Cal. Ct.




                                                   -12-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                                Desc
                    Imaged Certificate of Notice Page 14 of 15


1    App. 2012). Slander of title is an invasion of the vendibility of property. Id. Actual malice
2    or ill will is unnecessary. Id.

3           Damages for slander of title consist of loss of a prospective buyer. Id. For a
     statement to be disparaging, it does not need to deny title in another; any unfounded
4
     claim of an interest in the property, which throws doubt on its ownership interest, is
5
     sufficient. Id. It is not necessary to show that a pending deal was hampered or prevented.
6
     Id. There can be damages for the depreciation in the market value of the property. Id.
7
            Plaintiff has alleged sufficient facts to establish slander of title. Plaintiff has shown
8
     that Defendants committed slander of title because Defendants willfully, wrongfully,
9    without justification, and without privilege, published or caused to be recorded Grant Deed
10   *UDQW'HHGDQGWKHIRXUPHFKDQLF¶VOLHQV3ODLQWLIIIXUWKHUVKRZHGWKDWWKHVHZULWWHQ
11   instruments are void or false and have cast doubt on Plaintiff's title to the Property, which
12   adversely affected his ability to sell or refinance the Property. In addition, Plaintiff argues

13   that the publication and recording of these written instruments without his authorization

14   caused the market value of the Property to depreciate, restrict Plaintiff's full use and
     HQMR\PHQWDQGULJKWWRGHYHORSWKH3URSHUW\DQGGLUHFWO\LPSDLUVWKH3URSHUW\¶VYHQGLELOLW\
15
     in the open market. Plaintiff also alleges that he suffered damages and that he continues
16
     to suffer damages as a direct and proximate result of the alleged slander of title.
17
     The court finds that granting default judgment as to slander of title is appropriate.
18
19   Elder Abuse
20          Plaintiff alleges that Defendants committed elder abuse under the California
21   Welfare and Institutions Code § 15600 et. seq. (The Elder Abuse and Dependent Adult
22   Protection Act) by causing Plaintiff physical harm and/or pain and/or mental suffering.

23   California Welfare & Institutions Code § 15610.27 defines an elder as "any person

24   residing in this state, 65 years of age or older. To bring a claim for elder abuse, the
     plaintiff must have been sixty-five when the alleged financial abuse occurred. See Paslay
25
     v. State Farm Gen. Ins. Co., 248 Cal. App. 4th 639, 656, 203 Cal. Rptr. 3d 785 & n.14
26
     (2016).
27
            3ODLQWLII¶V SURRI RQ WKLV FDXVH RI DFWLRQ LV VXIILFLHQW WR VDWLVI\ WKH Eitel factors.
28
     3ODLQWLIIDOOHJHVWKDWDWWKHWLPHRI'HIHQGDQWV¶DFWLRQVKHZDV\HDUVROGDQGDQHOGHU




                                                      -13-
 Case 1:19-ap-01074-MT Doc 42 Filed 12/20/19 Entered 12/20/19 21:32:37                        Desc
                    Imaged Certificate of Notice Page 15 of 15


1    DV GHILQHG E\   DQG 'HIHQGDQWVNQHZ RI3ODLQWLII¶VDJH  0RUHRYHU, Plaintiff
2    sufficiently alleged facts surrounding the alleged abuse, which the court found involved

3    'HIHQGDQWV¶IUDXGDQGVODQGHURIWLWOHDJDLQVW3ODLQWLII'HIHQGDQWVGLGQRWRSSRVHWKHVH
     allegations.
4
            Plaintiff also alleges that Defendants elder abusH UHVXOWHG LQ 3ODLQWLII¶V SK\VLFDO
5
     harm, pain, and/or mental suffering. Plaintiff therefore seeks general and economic
6
     GDPDJHVLQFOXGLQJIRUPHQWDOGLVWUHVVDWWRUQH\¶VIHHVDQGFRVWVIRUWKLVOLWLJDWLRQIHHV
7
     and costs under § 156657.5(a); exemplary and punitive damages for recklessness,
8
     oppression, fraud, and malice under § 15657.5 and Cal. Civ. Code § 3294; and treble
9    damages under Cal. Civ. Code § 3345. A plaintiff must prove all damages sought in the
10   complaint. Fed. R. Civ. P. 54(c). Further evidence must be submitted within 60 days to
11   prove-XS3ODLQWLII¶VGDPDJHVUHVXOWLQJIURPHOGHUDEXVH
12          )RU WKH UHDVRQV GLVFXVVHG DERYH 3ODLQWLII¶V 0RWLRQ IRU GHIDXOW MXGJPHQW LV
13   GRANTED in full.

14
                                                      ###
15
16
17
18
19
20
21
22
23
24
          Date: December 18, 2019
25
26
27
28




                                                  -14-
